 In the MatterofTENNESSEE-SCHUYLKILLCORPORATIONandINTERNA-TIONALUNIONOFMINE,MILL AND SMELTER WORKERS, LOCALNo. 384Case No. B-460.-Decided February 4, 1938Mining and Milling Industry-Investigation of Representatives:controversyconcerning representation of employees:refusal by employer to recognize andbargain with petitioning union as exclusive representative-UnitAppropriatefor Collective Bargaining:production employees;no controversy asto-ElectionOrderedMr. David Sokol,for the Board.Mr. Carl G. Krook,of Kingman, Ariz., for the Company.Mr. James R. LordandMr. Walter Goodwin,of Jerome, Ariz., forthe Union.Mr. D. R. Dimick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 2, 1937, International Union of Mine, Mill and SmelterWorkers, Local No. 384, herein called the Union, filed with the Re-gional Director for the Twenty-first Region (Los Angeles, California)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Tennessee Mine, Chloride,Arizona, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct. 49 Stat. 449, herein called the Act.On October 15, 1937, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9. (c) of the Act and Article III, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On November 22, 1937, the Union filed an amended-petition substituting the Tennessee-Schuylkill Corporation, Chloride.Arizona, herein called the Company, for theTennessee Mine.On November 22, 1937, the Regional Directorissued anotice of hear-ing, copies of which were duly served upon the Company, the Union,65 66NATIONAL LABOR RELATIONS BOARDthe Central Labor Council of Phoenix, Arizona, the Central LaborCouncil of Los Angeles, California, and upon the Los Angeles Indus-trialUnion Council, of Los Angeles, California.Pursuant to thenotice, a hearing was held on November 29,1937, at Kingman, Arizona,before Dwight W. Stephenson, the Trial Examiner duly designatedby the Board. The Board and the Company were represented bycounsel, and the Union by the International Representative and Dis-trict Organizer for the International Union of Mine, Mill and SmelterWorkers.All participated in the hearing.The other organizationswho were served with notices of the hearing did not appear or par-s icipate in the proceeding.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theCompany filed a plea to the jurisdiction of the Board.The Trial Ex-aminer held that the plea was in substance a motion by the Companyto dismiss the proceedings for lack of jurisdiction and denied the same.The Trial Examiner also made several other rulings on motions and onobjections to the admission of evidence.The Board has reviewed allthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT.I.THE BUSINESSOF THE COMPANYThe Company, a Delaware corporation, owns and operates a mineat Chloride, Arizona, and in conjunction with the mine owns andoperates a mill for the purpose of reducing the ore obtained at its mineto concentrates.The concentrates are loaded on trucks at the mill,which is located at Chloride, and trucked to Kingman, Arizona, wherethey are placed on board railroad cars operated by the Santa FeRailroad.The Company produces chiefly lead and zinc concentrates, althoughthere is to be found in these concentrates gold, silver and iron.TheAmerican Smelting and Refining Company purchases all of the con-centrates milled by the Company.The lead and zinc concentratesare, respectively, shipped to the purchaser's smelters at El Paso,Texas, and at Amarillo, Texas. One hundred per cent of the outputof the Company's mine and mill is, therefore, shipped outside Ari-zona.The mine operated by the Company is one of the largest mines inthe vicinity of Chloride, Arizona, and is to be found in a district thatis devoted largely to mining and grazing. From the start of its op-erations, in September 1936, to the end of December 1936, the Com-pany sold 638 tons of lead at a gross value of $42,091.93; 477 tons of DECISIONS AND ORDERS67zinc at a gross value of $38,174.90; 377 pounds of copper at a grossvalue of $15.66; and 369 tons of iron at a gross value of $3,890.88.From January 1 to September 30, 1937, the Company sold 1,966 tonsof lead at a gross value of $161,929.00; 1,288 tons of zinc at a grossvalue of $144,675.27; and 1,273 tons of iron at a gross value of$12,844.81.In addition to lead, zinc, copper and iron, the Companyalso-sold an appreciable amount of gold and silver.II.THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill and Smelter Workers, Local No..384,which received its charter from International Union of Mine,Mill and Smelter Workers about June 16, 1937, is a labor organiza-tion, admitting to its membership all men working in and around amine, mill or smelter, excluding office workers, clerical and supervi-sory employees, jiggers, and shift bosses.III.THE QUESTION CONCERNING REPRESENTATIONOn August 25, 1937, the International Union of Mine, Mill andSmelter Workers sent a letter 1 to the Company stating that the Unionhad been chosen by approximately 75 per cent of the Company's em-ployees as their collective bargaining representative, and asking thatthe Company reply within five days advising where specified repre-sentatives of the Union could meet with the officials of the Companyto discuss an agreement as to hours, wages and working conditions.The letter stated that the specified representatives were employeesof the Company and were bona fide members of the Union.The Company, by a letter 2 of August 28, 1937, replied that theUnion and the International Union of Mine, Mill and Smelter Work-ers were unknown to the Company and that the Company could seeno reason to meet with the specified or any other representatives.The letter added that the Company was always willing to discussworking conditions with any of its employees.We find that a question has arisen concerning the representation ofthe employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and'Board Exhibit 3 (a).2Board Exhibit 3 (b). 68NATIONAL LABOR RELATIONS BOARDtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union alleges in its petition that the production workers of theCompany at its Chloride, Arizona, mine and mill constitute an appro-priate bargaining unit.The Union does not admit to its membershipoffice workers, clerical and supervisory employees, jiggers and shiftbosses, and the record shows that the Union desires to exclude suchemployees from the bargaining unit.The Company raised no objec-tion to the unit asked for by the Union.We find that the production employees of the Company, excludingoffice workers, clerical and supervisory employees, jiggers, and shiftbosses, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe record shows that on August 2, 1937, the date of the filing ofthe original petition, the Company employed 121 persons within theunit which we have found appropriate.On December 3, 1937, coun-sel for the Company and counsel for the Board stipulated that onNovember 29, 1937, the date of the hearing, the Company had in itsemploy 141 employees excluding office workers, supervisors, jiggers,shift bosses, the mine superintendent, together with any other per-sons who have the right to hire or fire.3Walter Goodwin, a unionorganizer, testified at the hearing that 67 employees of. the Com-pany were on August 2, 1937, members of the Union and the impli-cation is that all such employees were within the appropriate unit.Although the Union application cards were not introduced in evi-dence, the record shows that Goodwin had such cards with him, thathe testified from an inspection of them, and that the cards werethereafter handed to the Trial Examiner.Goodwin also testifiedthat additional employees joined the Union after August 2.Accord-ing to the trial Examiner's account there were 78 application cards.Although Goodwin testified that all persons whose names appearedon the cards were members of the Union, no pay roll of the Companywas introduced into evidence and the record discloses no comparisonat any time of the cards and any pay roll of the Company.We feel,therefore, that no adequate showing has been made that the Unionrepresents a majority of the employees of the Company within theappropriate unit.3Board Exhibit 5. It does not appear the Union consented to the inclusion of theexhibit as part of the record. DECISIONS AND ORDERS69We find that the question which has arisen concerning the representa-tion of employees of the Company can best be resolved by the holdingof an election by secret ballot.Eligibility to vote in the election Willbe extended to the employees within the appropriate unit who werein the employ of the Company during the pay-roll period immediatelypreceding November 22, 1937, exclusive of those who have voluntarilyquit or have been discharged for cause between that period and thedate of the election.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the represen-tation of employees of Tennessee-Schuylkill Corporation, Chloride,Arizona, within the meaning of Section 9 (c) and Section 2 (6) and"(7) of the National Labor Relations Act.2.The production employees of Tennessee-Schuylkill Corporation,excluding office workers, clerical and supervisory employees, jiggers,and shift bosses, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with'Tennessee-Schuylkill Corporation, Chloride, Arizona, an election by secret ballotshall be conducted within twenty (20) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Twenty-first Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among the production employees ofsaid Corporation, exclusive of office workers, clerical and supervisoryemployees, jiggers, and shift bosses, who were in the employ of theCorporation during the pay-roll period immediately preceding Novem-ber 22, 1937, excluding those who have voluntarily quit or have beendischarged for cause between that period and the date of the election,to determine whether or not they desire to be represented, for the pur-poses of collective bargaining, by International Union of Mine, MillLocalSmelter Workers,lNo. 384.